Callahan, J. P., and Doerr, J.
(dissenting). Respectfully, we dissent. Reasonable suspicion has been defined as "the quantum of knowledge sufficient to induce an ordinarily prudent and cautious man under the circumstances to believe that criminal activity is at hand” (People v Cantor, 36 NY2d 106, 112-113). As this Court has pointed out, the concept of reasonable suspicion "deals with probabilities and not with hard certainties” (People v Johnson, 102 AD2d 616, 621).
*1065From our review of the facts, we conclude that the police action of stopping the vehicle to make inquiry was reasonable in its inception. At the time they decided to follow the vehicle, the detectives knew that defendant had entered a jewelry store, ostensibly to purchase an $800 man’s diamond ring. Defendant appeared to be in a hurry, not wanting to take the time to have the ring sized. Defendant presented an American Express card, but the transaction did not go through. Defendant told the sides clerk that he was going to his car for some additional identification, but he did not return; rather, defendant entered a parked vehicle and left the parking lot.
Their suspicions aroused, but not in possession of sufficient information to justify a stop, the detectives chose to follow the vehicle, radioing their dispatcher to call the jewelry store and obtain further information about the transaction. The dispatcher informed them that when the sales clerk called to get authorization for the charge, the person at American Express asked to speak to defendant. After he got on the phone, defendant was unable to answer “personal questions” the person at American Express asked him. In our view, this information, coupled with the information already in the detectives’ knowledge, was sufficient to give rise to a reasonable suspicion that defendant was in possession of a stolen credit card. Based upon this, the detectives were entitled to stop the vehicle and make inquiry. Defendant’s patently false and contradictory answers to questions put to him served to elevate the level of suspicion. The officers were entitled to detain defendant for a brief period while they telephoned the person whose name appeared on the American Express card, who defendant claimed was his cousin (see, People v Hicks, 68 NY2d 234). Once the detectives verified that the credit card was stolen, they possessed probable cause to arrest defendant. (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Criminal Possession Stolen Property, 2nd Degree.) Present — Callahan, J. P., Doerr, Green, Pine and Balio, JJ.